Citation Nr: 1739490	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for the orthopedic manifestations of thoracolumbar spine intervertebral disc syndrome (IVDS).

2.  Entitlement to an initial rating greater than 20 percent for sciatic nerve involvement of the left leg as a neurologic manifestation of thoracolumbar spine IVDS.

3.  Entitlement to an initial rating greater than 20 percent for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS since November 26, 2014.

4.  Entitlement to Special Monthly Compensation (SMC) based on aid and attendance and/or housebound.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services
WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his mother


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1983 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Office in Roanoke, Virginia.  

In August 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case was remanded for further development in January 2017.  At that time, the Board also remanded the issue of entitlement to individual unemployability (TDIU) due to service-connected disability for the time period prior to November 26, 2014.  In June 2017, however, the Veteran was granted TDIU effective May 24, 2010, the date of his original claim for service connection.  As the benefits sought on appeal have been granted and the Veteran has not expressed disagreement with the effective date assigned, this issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran and his witnesses assert that the Veteran's chronic orthopedic and neurologic manifestations of service-connected thoracolumbar spine IVDS confine him to bed 18 to 20 hours per day, and render him housebound.  The Veteran also asserts being prescribed bedrest due to thoracolumbar spine IVDS for prolonged periods of time by his private physician.  The information from the VA clinic setting conflicts with this report.  To reconcile this discrepancy, the Board finds that complete medical records from the Veteran's private providers of treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining complete records from the following providers of treatment:
* Dr. Jeffrey Carson;
* Riverside Urology Consulting;
* Dr. Marcus Smith;
* Dr. Halverson;
* Hampton Roads Neurology; and
* Orthopedic Spine Center since February 2010. 

2.  Associate with the claims folder complete VA treatment records since January 2017.

3.  Thereafter, after conducting any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

